Citation Nr: 9926588	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-34 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for thrombophlebitis of 
the right leg and arthritis of the left knee, back and right 
hip.  

2.  Entitlement to an increased evaluation for a right knee 
disability, currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel



INTRODUCTION

The veteran served on active duty from June 1945 to November 
1952.  

By rating action dated in December 1996, the Department of 
Veterans Affairs (VA) Regional Office, Cleveland, Ohio, 
confirmed and continued a 30 percent evaluation for the 
veteran's right knee disability.  He appealed from that 
decision.  The veteran has also appealed from a July 1997 
rating action denying entitlement to service connection for 
thrombophlebitis of the right leg and arthritis of the left 
knee, back and right hip.  


REMAND

The veteran's service medical records reflect that he was 
involved in an automobile accident in July 1949 and sustained 
contusions of the pelvis, sacrum, head and right foot.  In 
May 1952, he was seen for internal derangement of the right 
knee.  

By rating action dated in October 1953, service connection 
was granted for internal derangement of the right knee and 
rated 10 percent disabling.  

In January 1993, the veteran submitted a claim for an 
increased rating for the right knee disability.  He submitted 
a medical record reflecting surgery in July 1986 for the 
right knee condition.  Following a VA examination in March 
1993, the evaluation for the veteran's right knee condition 
was increased from 10 percent to 30 percent, effective in 
January 1993.  The condition was rated under Diagnostic 
Code 5257.  

The record further reflects that in October 1995, the veteran 
had a right total knee replacement.  In January 1996, he had 
a left total knee replacement.  In a January 1996 rating 
action, the veteran was assigned a 100 percent evaluation for 
the right knee condition under 38 C.F.R. § 4.30 and, later, 
under Diagnostic Code 5055 until December 1996, when the 
30 percent evaluation was resumed.  

In October 1996, the veteran submitted a claim for an 
increased rating for his right knee disability.  

In February 1997 statements, Thomas C. Myers, D.O., and 
Howard A. Pinsky, D.O., indicated that the veteran's service-
connected right knee condition had caused his left knee 
replacement, as well as his low back condition and phlebitis.  

The veteran was afforded a VA vascular examination in May 
1997, and a diagnosis was made of varicose veins of the right 
leg; however, the examiner did not indicate whether there was 
any relationship between the varicose veins and the veteran's 
right knee condition.  The veteran was also afforded a VA 
orthopedic examination in May 1997, and a diagnosis was made 
of lumbosacral strain with degenerative disc disease.  The 
examiner indicated that the veteran's low back condition 
would be aggravated by his abnormal gait and total knee 
replacements.  He stated he did not feel that the arthritis 
in the back was causally related, but symptomatically, it 
would certainly be aggravated by his abnormal gait.  

In statements in August 1998, Dr. Pinsky indicated that he 
believed that the veteran's low back condition was due to the 
1949 automobile accident that occurred in service.  In a July 
1998 statement, George P. Wolfe, D.O., indicated that he 
began seeing the veteran in the early 1970's and had treated 
him on numerous occasions for his back, as well as for his 
knees, all of which he felt were interrelated.  In an October 
1998 statement, John Lash, D.O., indicated that he had 
treated the veteran and his family from 1957 to 1960 and that 
the veteran had a chronic back problem that he stated began 
shortly after an accident while in military service.  

The veteran's accredited representative has noted that in the 
case of Allen v. Brown, 7 Vet. App. 439 (1995), the United 
States Court of Appeals for Veterans Claims concluded that 
when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran should be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  The representative has also pointed out that 
the VA General Counsel has held in a precedent opinion that a 
veteran who has arthritis and instability of a knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997).  Such precedent 
opinions are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  

In view of the aforementioned matters, the case is REMANDED 
to the regional office for the following action:  

1.  The veteran should be afforded 
special orthopedic and vascular 
examinations in order to determine the 
current nature and extent of his right 
knee disability, left knee disability, 
low back disability, right hip disability 
and varicose veins.  All indicated 
special studies should be conducted.  The 
examiners should express an opinion as to 
the likelihood that any left knee, low 
back, or right hip disability, or 
varicose veins were caused or permanently 
worsened by the veteran's service-
connected right knee disability, or are 
the long-term residuals of his 1949 
automobile accident in service.  The 
degree of any left knee, low back or 
right hip disability that would not be 
present but for the service-connected 
right knee disability should be 
identified, to the extent possible.  An 
opinion should be provided by the 
orthopedic examiner regarding whether 
pain associated with the service-
connected right knee disability 
significantly limits functional ability 
during flare-ups or with extended use.  
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  The orthopedic 
examiner should also indicate whether the 
right knee exhibits weakened movement, 
excess fatigability or incoordination.  
Lathan v. Brown, 7 Vet. App. 359 (1995); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The claims file is to be made available 
to the examiners for review prior to 
conducting the examinations.  

2.  The regional office should then 
review the veteran's claims by 
considering all of the evidence of record 
and the Allen case and the precedent 
opinion of the VA General Counsel cited 
above.  If any determination made is 
unfavorable to the veteran, a 
supplemental statement of the case should 
be sent to the veteran and his 
representative, and they should be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed to the extent 
possible, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he receives further 
notice.  

The purposes of this REMAND are to obtain clarifying 
information and to insure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition warranted in this case, pending 
completion of the requested action.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  


